UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission filenumber000-51886 MAX SOUND CORPORATION (Exact name of registrant as specified in its charter) Delaware 26-3534190 State or other jurisdiction of incorporation or organization (I.R.S.Employer Identification No.) 10685-B Hazelhurst Drive #6572 Houston, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 210-401-7667 Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: None. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as ofJune 30, 2011 was approximately $10,855,738.00. As of March30, 2012, the registrant had255,184,661shares issued and outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 8 ITEM 1B. UNRESOLVED STAFF COMMENTS 8 ITEM 2. PROPERTIES 8 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. MINE SAFETY DISCLOSURES 8 PART II ITEM 5. MARKET FOR COMMON EQUITY RELATED STOCKHOLDER MATTERS 8 ITEM 6. SELECTED FINANCIAL DATA 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF OPERATIONS 9 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 16 ITEM 9A. CONTROLS AND PROCEDURES 16 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 16 ITEM 11. EXECUTIVE COMPENSATION 18 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENTAND RELATED STOCKHOLDER MATTERS 20 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 21 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 21 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 22 SIGNATURES 23 PART I ITEM 1. BUSINESS Description of Our Business Overview We were incorporated in the State of Delaware as of December 9, 2005 as 43010, Inc. to engage in any lawful corporate undertaking, including, but not limited to, locating and negotiating with a business entity for combination in the form of a merger, stock-for-stock exchange or stock-for-assets exchange. On October 7, 2008, pursuant to the terms of a stock purchase agreement, Mr. Greg Halpern purchased a total of 100,000 shares of our common stock from Michael Raleigh for an aggregate of $30,000 in cash. The total of 100,000 shares represents 100% of our issued and outstanding common stock at the time of the transfer. As a result, Mr. Halpern became our sole shareholder. As part of the acquisition, and pursuant to the Stock Purchase Agreement, Michael Raleigh, our then President, CEO, CFO, and Chairman resigned from all the positions he held in the company, and Mr. Halpern was appointed as our President, CEO CFO and Chairman. The original business model was developed by Mr. Halpern in September of 2008 and began when he joined the company on October 7, 2008. In October 2008, we became a development stage company focused on creating an Internet search engine and networking web site. From October 2008 until January 17, 2011, Mr. Halpern was our CEO, and during that time the Company was focused on developing their Internet search engine and networking web site.In January of 2010, the Company launched their Internet search engine and networking website (www.soact.net).In 2011, the Company decided to abandon its' social networking website.On May 11, 2010, the Company acquired the worldwide rights, title, and interest to all fields of use for Max Sound®. On January 17, 2011, Mr. Halpern resigned as the Company’s CEO and John Blaisure was appointed as CEO.In February of 2011, the Company elected to change its business operations and focus primarily on developing and launching the Max Sound® technology.Our current website (www.maxsound.com) is used to showcase the Max Sound® technology.On March 8, 2011, the Company changed its name to Max Sound Corporation, and its trading symbol on the OTC Bulletin Board to MAXD. Max Sound® Corporation owns the worldwide rights to all fields of use to Max Sound® HD Audio which was invented by Lloyd Trammell, the top sound designer and audio engineer who developed and sold the first working Surround Sound System to Hughes Aircraft.Mr. Trammell, who is now the CTO of Max Sound® also developed MIDI for Korg and owns five patents in dimensional sound processing.Max Sound® is to Audio what High Definition is to video.Max Sound® works by converting all audio files to their highest possible acoustically perfect equivalent without increasing files size or bandwidth usage. Max Sound® is pursuing 12 vertical markets with interest from the dominant players who the Company believes presently have no other viable, equivalent solution for their audio technology needs.The Company believes that each of these markets present significant opportunities for developing revenue from licensing fees and recurring revenue streams.Max Sound® has opened its office and post-production studio in Santa Monica, California in the heart of the entertainment industry where a majority of multi-media trends are developed and popularized prior to proliferating into the consumer mainstream. 1 The Company plans to expand its' infrastructure quickly and use what we believe is a first mover advantage to allow us to capture partnerships and alliances with established companies in the audio technology industry.These companies dominate the multi-media and electronics technology arena providing audio delivery across all channels of the growing Video-Over-Internet phenomenon. Max Sound® (MAX) is engaged in activities to sell and licenseproducts and services based on its patent-pending Max Sound® technology for sound recording and playback that dramatically improves the listener’s experience.The Company is marketing Max Sound® on the basis that it is to audio what HD is to video.Max Sound® technology improves all types of audio; moreover, it is intended to be particularly valuable in improving the ever-growing use of compressed audio and video as used in mp3 files, iPods, internet, and satellite/terrestrial broadcasting.For example, a listener using a portable mp3 player with Max Sound® will experience sound quality that is comparable to the original CD before it was converted into an mp3 file.In another example, cell phone users using a cell phone equipped with Max Sound® will hear the other person's voice as if they are speaking directly in front of them.The Company’s current business model is to license the technology to content creators, manufacturers, and network broadcasters.The Company’s patent-pending technology stands customer ready today.The Company’s market pursuits include motion picture, music recording, video game, broadcasting, Internet Video and Audio, and consumer electronics. Max Sound® Benefits: ·Increases dynamic range, eliminates destructive effects of audio compression with no increase in file size or transmission bandwidth ·High resolution audio reproduction with an omni-directional sound field using only two speakers ·“Real” three dimensional sound field, versus artificial sound field created by competing technologies ·More realistic “live performance” quality of all recordings with optimal dynamic range, bass response, and overall clarity Max Sound® Markets: ·Licensing the technology to creators of film, music, broadcast, and gaming content and selling them the service of applying the Max Sound® technology to their end product. Max Sound® is fully compatible with existing playback technology. No current competitor can provide the level of sound quality and end user experience that Max Sound® delivers. Max Sound® technology is ready for these markets now. ·Licensing the technology to manufacturers of consumer electronics products such as portable mp3 players. Max Sound® Revenue Model: · MAX anticipates revenue growth driven by the rapid expansion of the demand for compressed audio and video. Additionally, Max Sound® has a business model similar to Dolby Laboratories, Inc. and DTS, Inc. capable of delivering gross margins between 70% and 80%. · MAX designs, manufactures and sells products and services applicable to the motion picture, broadcast, music, and video game industries to improve audio fidelity. Max Sound® Dynamic Software Module: Max Sound has delivered and isworking to implement a Codec for all Internet applications to process all audio/video content streamed or downloaded by consumers. One of the viable target candidates is YouTube, which delivers more than 40% of the video viewed on the global Internet today. Companies selling downloaded MP3’s are also expected to find immense value in our technology due to their dominance in web-based audio and video. This Module is a lossless dynamic process requiring no destructive encoding or decoding and needs no additional hardware or critical monitoring stage after processing. Finally, no specialized decoder is necessary on any audio system! 2 Max Sound® Processing Services: The Max Sound® Process Server is a rack-mountable hardware product that is used by MAX engineers to “polish” motion picture audio to deliver the highest fidelity. For creators and producers of new content, the Processing Service maximizes sound quality within the least possible bandwidth. This improves the overall quality of the listenersexperience when going to the theatre. MAX engineers perform the service of polishing audio using our own Max Sound® Processing Computer. Max Sound® Embedded Chip Solution: The Max Sound® Embedded Chip technology is being designed to restore the natural sound field, causing compressed audio to sound like the original audio at playback time in any device. The audio does not have to be pre-processed or encoded. The Chip is being designed to be imbedded into TV Receivers, Digital Projection TVs, LCD TVs, Plasma TVs, Component DVD Players/Recorders, DVD Recorders, Set-Top Boxes, Personal Video Recorders (PVRs), Direct Broadcast Satellite (DBS) Receivers, Personal Computers, Satellite Radio Receivers, Mobile Video Devices, Domestic Factory Installed Auto Sound, Camcorders, MP3 Players, Electronic Gaming Hardware, Wireless Telephones, Cell Phones, and Personal Digital Assistants (PDAs). Technology Max Sound® is a unique approach to processing sound, based on the physics of acoustics rather than electronics. Remarkably simple to deploy, Max Sound® is a new technology that dramatically raises the standard for sound quality, with no increase in file size or transmission channel bandwidth! In fact, audio processed with Max Sound can be lowered in size. This is accomplished by processing audio with our proprietary, patent-pending process. This embedded and duplicating format either remains the same, or can be converted to whatever format the user desires, while retaining unparalleled fidelity and dynamic range. Max Sound® restores the original recorded acoustical space in any listening environment. Max Sound® is the only technology that both aligns phase and corrects phase distortion in a completed recording. Max Sound® supplies missing audio content by adding acoustics and frequency response lost in the original recording or in the compression and transmission processes. Max Sound® corrects and optimizes harmonic content and low frequency responses, greatly enhancing acoustic accuracy and reducing ear fatigue. Max Sound® integrates time, phase, harmonics, dynamics, and sub-harmonic region optimizations in a fully dynamic fashion. Max Sound® is a lossless dynamic process, requiring no destructive encoding/decoding process. Max Sound® needs no additional hardware or critical monitoring stage after processing. Finally, no specialized decoder is necessary for playback on any audio system!The end result is that every aspect of audio processed with Max Sound®- voice, instrument, or special effects -sounds refreshingly clear, realistic, and natural. Max Sound® technology creates an optimum sound field throughout every listening environment – from the corners of a theater; on your living room couch; to the back seat of your car. 3 Market Max Sound® products and servicesare designed and intended to solve problems and add value to audio components of several separate industries, including consumer electronics, motion picture, broadcasting, video game, recording, cell phone, internet, and VOIP applications. 4 Competition Max Sound Management believes there are no current competitors capable of delivering the high quality of audio products and services produced by the company. There are three companies we consider direct competitors that offer similar, but we believe inferior, products to our target market: Dolby Laboratories, Inc., DTS, Inc and SRS Labs, Inc. In addition, there are several companies that we believe have the skills and resources to possibly offer the same or similar products or services at some point in the future. In addition to our direct competitors, potential competitors are Creative Technology, Ltd., Bose Corporation and Cirrus Logic Inc. Of our potential customer base, Sony might develop competitive products or services in the future. Max Sound may compete directly with Dolby Industries, Inc. and DTS, Inc. Dolby Laboratories, Inc. in the development and delivery of products and technologies for the entertainment industry worldwide primarily with regard to consumer retail movies and CDs. DTS, Inc. engages in the development, marketing, and licensing of digital audio technologies, products, and services to consumer electronics, and professional audio and related industries worldwide. We believe we will eventually succeed over our competition for three reasons; (1) Max Sound® technology delivers the best sound quality available today, (2) Max Sound® does not require any additional equipment in theatres, CD or DVD players, and (3) Max Sound® can lower file size to save on bandwidthwhile producing audio that is far superior to our competitors. Intellectual Property Max Sound and HD Audio technologies and designs are Patent Pending and Trademarked. On February 8, 2011 the words Max Sound was issued to the Company by the U.S. Patent and Trademark office under Serial Number85050705 and the words HD Audio are pending under serial number 85232456 for the following applications - Computer application software for mobile phones, namely, software for HD audio; Computer hardware and software systems for delivery of improved HD audio; Computer hardware for communicating audio, video and data between computers via a global computer network, wide-area computer networks, and peer-to-peer computer networks; Computer software for manipulating digital audio information for use in audio media applications; Computer software to control and improve computer and audio equipment sound quality; Digital materials, namely, CD's, DVD's, MP3's, streaming media, movies, videos, music, concerts, news, pre-recorded video, downloadable audio and video and high definition audio and video featuring improved HD audio; Digital media, namely, pre-recorded DVDs, downloadable audio and video recordings, and CDs featuring and promoting improved HD audio; Digital media, namely, pre-recorded video cassettes, digital video discs, digital versatile discs, downloadable audio and video recordings, DVDs, and high definition digital discs featuring improved HD audio.; Digital media, namely, CD's, DVD's, MP3's, movies, videos, music, concerts, news, pre-recorded video, downloadable and streaming audio and video and high definition audio and video featuring improved HD audio.; Downloadable MP3 files, MP3 recordings, on-line discussion boards, webcasts, webinars and podcasts featuring music, audio books in the field of entertainment and general subjects, and news broadcasts; Software to control and improve audio equipment sound quality; Sound recordings featuring improved HD audio. Research and Development Throughout 2011, in addition to acquiring and building out Max Sound, which is now our primary focus, the Companycontinued to build out corporate infrastructure adding personal in critical areas. In the R&D department we added two additional programmers to assist in the building of the Max Sound Android APP which is currently in Beta testing. The Android application will be available for all Android dual core operating systems as well as a Windows Smartphone version succeeding the Android APP. In addition advancements were made on the next revision of the Max Sound audio server which will be available in Windows, Linux and Apple operating systems.Competing with major websites for top 10 rankings in Google has become near impossible. Our software monitors the top Google Trends, finds related videos on YouTube, and automatically embeds these videos as content on our websites. Then it adds our proprietary algorithm giving us top 10 rankings for long-tail keywords phrases related to the most popular trending searches on Google resulting in large numbers of visitors per month that we potentially can convert into customers of our products and services 5 Employees Greg Halpern, Chairman, CFO & Founder Greg Halpern is the founder and visionary of Max Sound®, Mr. Halpern has invested nearly $270,000 into the Company in cash, notes, accrued salary, office space, and accrued salary/debt conversions. From 1997 to 2001, Mr. Halpern was the CEO of Circle Group Internet, Inc. (CRGQ: OTCBB). From 2002 to 2005, Mr. Halpern was the Chief Executive Officer of Circle Group Holdings Inc. (AMEX: CXN, formerly CRGQ.OB) and continued to be the CEO after it changed its name to Z-Trim Holdings Inc. (AMEX: ZTM) from 2006 - 2007. Circle Group was a venture capital firm for emerging technology companies which provided small business infrastructure, funding and intellectual capital to bring timely life-changing technologies to market through all early phases of the commercialization process. Mr. Halpern’s efforts there were focused on acquiring life improving technologies and bringing these products to the marketplace. In 2003, Mr. Halpern and his wife founded an unincorporated non-profit organization “People for Ultimate Kindness Toward All Living Creatures on Earth” whose purpose is and has been to identify problems on earth and those who are working to solve them. The Ultimate Kindness is a non-profit organization independent from the So Act Network. The Ultimate Kindness and the So Act Network share no financial interest or otherwise. In 2007, Mr. Halpern resigned from his position at Z-Trim Holdings and took a one (1) year sabbatical from business touring the Continental United States in his RV with his family.Currently, Mr. Halpern serves as the Chairman and Chief Financial Officer of Max Sound Corporation, and devotes approximately 50 hours each week to the management and operations of Max Sound Corporation. John Blaisure, President &Chief Executive Officer. John Blaisure is the President and Chief Executive officer of Max Sound Corporation.Prior to Mr. Blaisure joining Max Sound Corporation, he was the Founder, President, and CEO of Effective Network Systems (ENS) from 1996 to 2010.Effective Network Systems is a telephony software company that was debuted at the Intel Technology Summit in 1999 as one of the top 40 telephony software companies in the world.Prior to his work at ENS, he was the Founder, President, and CEO of Fonz By The Day Stores from 1990 to 1996.Fonz By The Day Stores is a cellular communication reseller and retailer in Dallas Texas. Fonz By The Day Stores achieved success as a market leader in the Dallas Fort Worth area in retail sales. The company also achieved success as a national leader in cellular rentals. Mr. Blaisure brings over 20 years of experience in managing and marketing of communication technology companies from the ground up. Lloyd Trammell, Chief Technical Officer Lloyd Trammell is the Chief Technical officer of Max Sound®.Mr. Trammell has more than 30 years experience designing high-end professional audio and musical equipment and sound design for industry leaders, such as Yamaha, Korg, Roland, Atlas Sound, Crest, Peavey Electronics, Alesis, Kawai and Ensoniq.In the early eighties, Mr. Trammell was instrumental in creating MIDI, the Musical Instrument Digital Interface.Because of his standing, Mr. Trammell aided in achieving standardized specifications and approval from electronic keyboard manufacturers for MIDI.In the mid-eighties, he designed one of the first working surround sound processors, selling it to Hughes Audio, which later spun off to become SRS (NASDAQ:SRSL).Today’s SRS technology is still based on this design.Mr. Trammell holds several patents, including patent # 7,136,493 for “Sub-harmonic generator and stereo expansion processor.”He holds numerous patents for Dimensional Sound Processing and ACM (Analog Acoustic Modeling).He was Senior Product Development Manager at Atlas Sound, developing new digital and analog products for the high-end audio contractor market.At Peavey, he invented the Kosmos audio processor, winning the “Rack Processor of the Year Award” at the 2002 National Association of Music Merchants (NAMM).While at Peavey, Mr. Trammell managed the prestigious MediaMatrix product line of high-end professional digital audio systems used by Disney, U.S. Congress, Sydney Opera House and the Olympics. In his roles as Product Manager, he has overseen all aspects of product development from initial design and manufacturing to marketing.Mr. Trammell also designs custom sounds for many of the world’s top musicians and performing artists: U2, Pink Floyd, Robert Plant, Yes, Heart, Boston, Madonna, Genesis, Prince, Cher, Bonnie Raitt, Hank Williams, Jr., Rippingtons, Emerson Lake and Palmer, Journey and Def Leppard. 6 Chris Record, Chief Internet Officer Chris Record is the Chief Internet Officer of Max Sound Corporation.Mr. Record has over 12 years sales and marketing experience and a 10-year background in web design and search engine optimization combined with a 7-year background in direct sales managing 2,500 sales reps nationwide.Mr. Record brings with him 100,000+ loyal followers from combined social media networks along with several existing multi-million dollar business clients to Max Sound Corporation We are a publicly reporting company under the Exchange Act and are required to file periodic reports with the Securities and Exchange Commission.The public may read and copy any materials we file with the Commission at the SEC's Public Reference Room at treet, NE., Washington, DC 20549, on official business days during the hours of 10 a.m. to 3 p.m.The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.The Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission and state the address of that site (http://www.sec.gov).In addition, you can obtain all of the current filings at our Internet website at www.maxsound.com. Milestones for the Next Twelve Months For the next twelve months, our most important goal is to become cash flow positive by growing Max Sound HD Audio sales through licensing and recurring revenue streams.Our goal is to have this growth improve our stock value and investor liquidity.We expect our financial requirements to increase with the additional expenses needed to promote the Max Sound® Audio technology.We plan to fund these additional expenses by loans from Mr. Halpern based on existing lines of credit and we are also considering various private funding opportunities until such time that our revenue stream is adequate enough to provide the necessary funds. In the event that we are unable to obtain additional funding or Mr. Halpern either fails to extend us more financing, declines to loan additional cash, declines to fund the line of credit, or declines to defer his salary payments, we will no longer be able to continue to operate and will have to cease operations unless we begin to generate sufficient revenue to cover our costs. Over the next twelve months, our focus will be in the achieving and implementing the following: The launch of the Max Sound Android and Windows APP for tablets and smartphones in addition to an APP that will run on the Apple OS into the direct consumer market. This will bring relevant traffic to the MAXD Music Store producing subscription based revenue. The launch of MAXD Cloud servers allowing subscribers to stream and encode their compressed personal file libraries. Early adoption from the music and movie industry producing “Mastered in MAXD” content. Deployment ofMax Sound audio appliances for Key industry engineers and Internet streamingcompanies allowing them to broadcast in MAXD. Key Outcomes 1. Increase Max Sound’s customer base substantially. 2. Make a financial return on the investments of the last year, with increased sales and reduction of indirect costs, to become cash flow positive and then profitable next year. 3. Become recognized by industry leaders and differentiated as a deliverer of game-changing audio technology. Core Strategy - Implement a three-year strategy rotation: Year 1 – Create massive awareness of our technologies through our partners and the audiences they serve. Create ongoing opportunities for our partners and what they offer, for easy sustainability and focus on profit generation. Year 2 – Initiate a re-investment program with our recurring revenue in the business to support the expanding infrastructure: people, procedures, technology, and cash. Year 3 – Reap the solid profit return from year one, and soft return from the year two investment program. Continue to build a bigger and better team to support and underpin the new business requirements and increase in new projects. 7 ITEM 1A.RISK FACTORS Not applicable for smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable for smaller reporting companies. ITEM 2.PROPERTIES. Office Arrangements and Operational Activities We are renting our Texas location, located at 10685-B Hazelhurst Drive, #6572, Houston, TX 77043 from a business service corporation on a month-to-month basis.The office provides us with general office services such as mail, phone, fax, shipping and receiving capabilities. We do not have a lease with the business service corporation. In November 2010, we leased our new Max Sound® post production facility at 2902A Colorado Ave., Santa Monica, CA, 90404.The lease is for two years with one year renewable options. ITEM 3.LEGAL PROCEEDINGS. To the best of our knowledge, there are no known or pending litigation proceedings against us. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our shares of common stock are traded on the OTC Bulletin Board under the symbol MAXD. Price High Low First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ The number of holders of record for our Common Stock as of December 31, 2011 was approximately 590. This number excludes individual stockholders holding stock under nominee security position listings. Holders As of March 30, 2012, in accordance with our transfer agent records, we had 632 record holders of our Common Stock. Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Securities authorized for issuance under equity compensation plans. None. Stock Option Grants On January 17, 2011, we entered into an employment agreement with our CEO, John Blaisure. Pursuant to the employment agreement with Mr. Blaisure, we issued to Mr. Blaisure 12,000,000 options to buy common stock of the Company at $.12 per share for a period not to exceed three years from the date of the employment agreement. 8 ITEM 6.SELECTED FINANCIAL DATA. Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Overview We were incorporated in the State of Delaware as of December 9, 2005 as 43010, Inc. to engage in any lawful corporate undertaking, including, but not limited to, locating and negotiating with a business entity for combination in the form of a merger, stock-for-stock exchange or stock-for-assets exchange. On October 7, 2008, pursuant to the terms of a stock purchase agreement, Mr. Greg Halpern purchased a total of 100,000 shares of our common stock from Michael Raleigh for an aggregate of $30,000 in cash. The total of 100,000 shares represents 100% of our issued and outstanding common stock at the time of the transfer. As a result, Mr. Halpern became our sole shareholder. As part of the acquisition, and pursuant to the Stock Purchase Agreement, Michael Raleigh, our then President, CEO, CFO, and Chairman resigned from all the positions he held in the company, and Mr. Halpern was appointed as our President, CEO CFO and Chairman. The current business model was developed by Mr. Halpern in September of 2008 and began when he joined the company on October 7, 2008. In October 2008, we became a development stage company focused on creating an Internet search engine and networking web site. In May of 2010, we acquired the world-wide rights to all fields of use for Max Sound HD Audio technology.In November of 2010, we opened our post-production facility for Max Sound HD Audio in Santa Monica California. In February of 2011, after several successful demonstrations to multi-media industry company executives, we decided to shift the focus of the Company to the marketing of the Max Sound HD Audio technology and commenced the name change from So Act Network, Inc. to Max Sound Corporation and the symbol from SOAN to MAXD. The Company is in negotiations with several multi-media companies that will utilize our HD Audio solution in the future. A new video is currently available on the company website at http://www.maxsound.com. The amazing Max Sound® Technology Highlights Video is 10 minutes long and summarizes the HD Audio™ process including meeting the inventor of the technology and showing the need for high definition audio in several key vertical markets. The video explains Max Sound® as currently the only Company offering dynamic HD Audio™ to various markets and how the technology reduces the audio file size during the conversion process to help reduce bandwidth issues companies are currently facing and how it also decreases compressed square waves which can damage listeners hearing. Plan of Operation We began our operations on October 8, 2008, when we purchased the Form 10 Company from the previous owners.Since that date and through 2011, we have completed financing to raise initial start-up money for the building of our internet search engine and social networking website and to start our operations.In 2011, the Company shifted the focus of its' business operations from their social networking website to the marketing of the Max Sound HD Audio Technology. 9 We have also received three loans from Mr. Greg Halpern, in the amount of $9,500, $15,000 or $16,700 on May 11, May 22, and May 26, 2009, respectively.Each of the loans bears an interest rate equal to the primate rate as of the date of issuance.These loans matured and expired in 2011.We have entered into three Credit Line Agreements with Greg Halpern.The first two were for $100,000 each and matured and expired in 2011.The third Credit Line Agreement issued by Mr. Halpern in March 2010 is for an additional $500,000 and will mature in 2012.All three agreements accrue interest at the prime rate as of the date of issuance.The prime rate of interest is the rate of interest that major banks charge their most creditworthy customers.For the purposes of these agreements, we shall determine the prime rate by using the prime rate reported by the Wall Street Journal on the date funds are extended to the Company.Based on the prime rate as of the date of issuance, the prime rate shall be 3.25%. As of December 31, 2011, the Company owed $0 in principal and $0 in accrued interest related to these loans and lines of credit.We believe that the $500,000 line of credit issued will not be sufficient to cover the additional expense arising from maintenance of our regulatory filings with the SEC, and the marketing of our technology over the next twelve months, thus the Company will continue to pursue additional financing and/or additional funding in 2012 to continue marketing the Max Sound HD Audio Technology aggressivelyto Multi-Media Industry Users of Audio and Audio with Video products. In 2011, the Company has received from Mr. Halpern additional net advances on the established lines of credit in the amount of $134,000 and forgiveness of $244,000 through conversion of debt notes and accrued salary into shares at 11 cents per share.This further demonstrates our Chairman’s ongoing commitment to continue financing the Company’s needs.While the Company expects to have ongoing needs for additional financing, the amount of those needs are not clearly established as the Company moves forward. The Company believes that Max Sound HD Audio Technology is a game changer for several vertical markets whose demand will create revenue opportunities in 2012 that will meet the Company’s needs to eliminate its going concern status in 2013. We expect our financial requirements to increase with the additional expenses needed to market and promote the Max Sound® Audio technology.We plan to fund these additional expenses by loans from Mr. Halpern based on existing lines of credit and we are also considering various private funding opportunities until such time that our revenue stream is adequate enough to provide the necessary funds. In the event that we are unable to obtain additional financing and/or funding or Mr. Halpern either fails to extend us more financing, declines to loan additional cash, declines to fund the line of credit, or declines to defer his salary payments, we will no longer be able to continue to operate and will have to cease operations unless we begin to generate sufficient revenue to cover our costs. Results of Operations The following tables set forth key components of our results of operations for the periods indicated, in dollars, and key components of our revenue for the period indicated, in dollars. 10 For the Years Ended December 31, Revenue $ $ Operating Expenses General and Administrative Endorsement Fees * Consulting Fees * Professional Fees Website Development - Compensation Total Operating Expenses Loss from Operations ) ) Other Income / (Expense) Interest Income - Interest Expense ) ) Amortization of Debt Discount ) ) Change in fair value of embedded derivative liability Total Other Income / (Expense) ) Provision for IncomeTaxes - - Net Loss $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) Weighted average number of shares outstanding during the year Basic and Diluted * The line items Endorsement Feesand Consulting Fees represent mainlynon-recurring compensation in the form of stock at the then current market value at time of services For the Fiscal Year Ended December 31, 2011 and for the Fiscal Year Ended December 31, 2010 General and Administrative Expenses: Our general and administrative expenses for the years ended December 31, 2011 and 2010, were $255,589 and $261,377, respectively. The decrease of $5,788 or approximately 2.21%, was a result of our increased advertising expenses which include the cost of public relations activities, and a decrease in other expenses associated with the operation of the company. Endorsement Fees:Our endorsement fees for the years ended December 31, 2011 and 2010, were $1,573,273 and $1,834,122, respectively. The decrease of $260,849 or approximately 14.22% was a result of a decrease in expenses associated with having high profile individuals promote and market our social networking website. Consulting Fees:Our consulting fees for the years ended December 31, 2011 and 2010, were $1,348,753 and $3,715,182, respectively. The decrease of $2,366,429 or approximately 63.70% was a result of a decrease in expenses associated with the additional consulting, promotional and marketing services related to our social networking website, and an increase in expenses associated with the further development of our Max Sound® HD Audio technology. Professional Fees: Our professional fees for the years ended December 31, 2011 and 2010, were $146,935 and $120,185, respectively. The increase of $26,750, or approximately 22.25%, was a result of an increase in the expenses associated with the preparation of our financial statements and regulatory filings required for publicly traded companies. Website Development: Our website development expenses for the years ended December 31, 2011 and 2010, were $0 and $159,409, respectively. The decrease of $159,409 or approximately 100% was a result of having no expenses associated with continuous improvements and enhancements made to our social networking website throughout 2011 and the abandonment of the website in 2011. Compensation: Our compensation expenses for the years ended December 31, 2011 and 2010, were $2,182,794 and $216,000, respectively.The increase of $1,966,794, or approximately 910.55%,was a result of ourexpensing of monthly compensation to Mr. Greg Halpern, our President and CFO, pursuant to an employment agreement which we entered into with Mr. Greg Halpern on October 13, 2008, (A copy of the employment agreement was attached as Exhibit 10.1 to the Form 8-K filed on October 17, 2008), and additional employees hired during 2011, including the expensing of the stock options granted to the new employees in 2011. 11 Net Loss: Our net loss for the year ended December 31, 2011, was $5,491,647, compared to $6,312,965 for the year ended December 31, 2010. The decrease in net loss was the result of the decrease in expenses associated with our prior business operations which were abandoned in 2011 and an increase in expenses associated with the promotion and marketing of the Max Sound HD Audio Technology. Liquidity and Capital Resources Revenue for the fiscal years ended December 31, 2011, and 2010, were $13,000 and $10,826, respectively. We have an accumulated deficit of $14,359,984 for the period from December 9, 2005 (inception) toDecember 31, 2011, and have negative cash flow from operations of $1,641,223 from inception. Our financial statements have been presented on the basis that it is a going concern, which contemplates the realization of revenues from our subscriber base and the satisfaction of liabilities in the normal course of business. We have incurred losses from inception. These factors raise substantial doubt about our ability to continue as a going concern. From our inception throughDecember 31, 2011, our primary source of funds has been the proceeds of private offerings of our common stock, private financing, and loans from stockholders.Our need to obtain capital from outside investors is expected to continue until we are able to achieve profitable operations, if ever.There is no assurance that management will be successful in fulfilling all or any elements of its plans. We have received three loans from Mr. Greg Halpern, in the amount of $9,500, $15,000 or $16,700 on May 11, May 22, and May 26, 2009, respectively. During the year ended December 31, 2011, the Company repaid $18,000 in principal and $2,116 of accrued interest to the principal stockholder.Each of these loans accrue interest at the prime rate as of the date of issuance. These loans matured and expired in 2011.The prime rate of interest is the rate of interest that major banks charge their most creditworthy customers. For the purposes of this agreement, we shall determine the prime rate by using the prime rate reported by the Wall Street Journal on the date funds are extended to the Company. Based on the prime rate as of the date of issuance, we have determined that the prime rate shall be 3.25%. As of December 31, 2011, weowed $0 in principal and $0 in accrued interest. For the year ended December 31, 2011, we received $134,000 from Mr. Greg Halpern, our principal shareholder, by way of the established lines of credit.Pursuant to the lines of creditagreements, the lines of credits bear an annual interest rate of 3.25% and are due on May 29, 2011, November 11, 2011, and March 25, 2012.During the year ended December 31, 2011, the Company repaid $255,480 in principal and $11,283 in accrued interest to the principal stockholder.As of December 31, 2011, we owe $0 in principal and accrued interest of$0. On October 13, 2008, the Company entered into an employment agreement with the principal stockholder whereby the principal stockholder would be paid $18,000 per month for a term of ten (10) years for services rendered as the Chief Executive Officer of the Company. As of December 31, 2011, the Company had accrued $126,000 in unpaid wages payable to the principal stockholder. On February 18, 2011 the Company’s Board authorized the issuance and conversion of 2,218,182 shares of par value $.0001 common stock at $.11 per share as payment to the principal stockholder for conversion of $100,000 of the debt outstanding and the full $144,000 in accrued wages payable owed as of January 31, 2011. Pursuant to the Board’s authorization and resulting issuance of shares, the principal shareholder has entered into an agreement (the “Conversion Agreement”) with the Company relinquishing the Company from any further obligation to the principal shareholder with respect to $100,000 of the note payable outstanding and all amounts due and payable as wages as of January 31, 2011. 12 Subscription Agreement On August 2, 2011 the Company entered into a subscription agreement (“Subscription Agreement”) with certain investors (the “Investors”) for the issuance and sale of 18,857,000 shares of the Company’s common stock, $.0001 par value per share, for $0.10 per share, aggregating $1,857,000 in gross proceeds (the “Offering”). The shares sold pursuant to the Offering do not have any registration rights. The offering was conducted by the officers of the Company. Other than an Asset Sale Agreement that the Company previously entered into with Adam Nelson, as disclosed in the Form 8-K filed with the SEC on January 21, 2011, there are no other material relationships between the Company and the Investors. As more fully described in paragraph above, on August 2, 2011, pursuant to the Subscription Agreement, we issued an aggregate of 18,857,000shares of common stock, for aggregate gross proceeds of $1,885,700. Such securities were not registered under the Securities Act. The issuance of these securities was exempt from registration under Rule 506 of Regulation D and/or Regulation S promulgated under the Securities Act of 1933, as amended. We made this determination based on the representations of Investors, which included, in pertinent part, that such shareholders were either (a) “accredited investors” within the meaning of Rule 501 of Regulation D promulgated under the Securities Act, or (b) not a “U.S. person” as that term is defined in Rule 902(k) of Regulation S under the Act, and that such shareholders were acquiring our common stock, for investment purposes for their own respective accounts and not as nominees or agents, and not with a view to the resale or distribution thereof, and that the shareholders understood that the shares of our common stock may not be sold or otherwise disposed of without registration under the Securities Act or an applicable exemptiontherefrom. However, additional expenses may arise from existing employee agreements, and the maintenance of our regulatory filings and responsibilities which include legal, accounting and electronic filing services. It is anticipated that the cost to maintain these activities will be no less than $780,000 and no more than $1,000,000. We have entered into a Line of Credit Note with Greg Halpern who has agreed to establish a revolving line of credit for us with a maximum amount of $500,000 that will mature and expire onMarch 25, 2012. The Line of Credit Note shall accrue interest at the prime rate as of the date of issuance. The prime rate of interest is the rate of interest that major banks charge their most creditworthy customers. For the purposes of this agreement, we shall determine the prime rate by using the prime rate reported by the Wall Street Journal on the date funds are extended to the Company. Based on the prime rate as of the date of issuance, the prime rate shall be 3.25%. In the event that we are unable to obtain additional financing and/or funding or Mr. Halpern either fails to extend us more financing, declines to loan additional cash, declines to fund the line of credit, or declines to defer his salary payments, we will no longer be able to continue to operate and will have to cease operations unless we begin to generate sufficient revenue to cover our costs. Recent Accounting Pronouncements The Company's management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted would have material impact on the accompanying financial statements. Critical Accounting Policies and Estimates Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. 13 Use of Estimates: In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. Revenue Recognition: Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectability is assured.We had $13,000 and $10,826 in revenue for the years ended December 31, 2011 and 2010, respectively. Stock-Based Compensation: In December 2004, the FASB issued FASB Accounting Standards Codification No. 718, Compensation – Stock Compensation.Under FASB Accounting Standards Codification No. 718, companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. Equity instruments (“instruments”) issued to other than employees are recorded on the basis of the fair value of the instruments, as required by FASB Accounting Standards Codification No. 718. FASB Accounting Standards Codification No. 505, Equity Based Payments to Non-Employees defines the measurement date and recognition period for such instruments. In general, the measurement date is when either a (a) performance commitment, as defined, is reached or (b) the earlier of (i) the non-employee performance is complete or (ii) the instruments are vested. The measured value related to the instruments is recognized over a period based on the facts and circumstances of each particular grant as defined in the FASB Accounting Standards Codification. Derivative Financial Instruments Fair value accounting requires bifurcation of embedded derivative instruments such as conversion features in convertible debt or equity instruments, and measurement of their fair value for accounting purposes.In determining the appropriate fair value, the Company uses the Black-Scholes option-pricing model.In assessing the convertible debt instruments, management determines if the convertible debt host instrument is conventional convertible debt and further if there is a beneficial conversion feature requiring measurement.If the instrument is not considered conventional convertible debt, the Company will continue its evaluation process of these instruments as derivative financial instruments. Once determined, derivative liabilities are adjusted to reflect fair value at each reporting period end, with any increase or decrease in the fair value being recorded in results of operations as an adjustment to fair value of derivatives.In addition, the fair value of freestanding derivative instruments such as warrants, are also valued using the Black-Scholes option-pricing model. Impairment of Long-Lived Assets The Company accounts for its long-lived assets in accordance with ASC Topic 360-10-05, Accounting for the Impairment or Disposal of Long-Lived Assets."ASC Topic 360-10-05 requires that long-lived assets, such as technology rights, be reviewed for impairment annually, or whenever events or changes in circumstances indicate that the historical cost carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including the eventual disposition.If the future net cash flows are less than the carrying value of an asset, an impairment loss is recorded equal to the difference between the asset's carrying value and fair value or disposable value.For the year ended December 31, 2011, the Company completed an impairment analysis on its' long-lived assets, their technology rights, and determined that no impairment was necessary. The Company believes that the accounting estimate related to asset impairment is a "critical accounting estimate" because the impairment methodology is highly susceptible to change from period to period, because it requires management to make assumptions about future cash flows, and because the impact of recognizing impairment could have a significant effect on operations.Management's assumptions about future cash flows require significant judgment because actual business operations of marketing the technology rights is in its infancy stages and managements expects that their future operating levels to fluctuate.The analysis included assumptions that are based on annual business plans and other forecasted results which are used to reflect market-based estimates of the risks associated with the projected cash flows, based on the best information available as of the date of the impairment test.There can be no assurance that the estimates and assumptions used in the impairment tests will prove to be accurate predictions of the future.If the future adversely differs from management's best estimate of key economic assumptions, and if associated future cash flows materially decrease, the Company may be required to record impairment charges related to its indefinite life intangible asset. Prior to February of 2011, the Company's business operations were related to the development and launching of a social networking website.However, since February of 2011, our business focus has been on the marketing of our Max Sound HD Audio Technology.Since 2011, was our initial year of marketing our technology, management considers past operational levels to be inconsistent with future operations mainly due to the shift in business focus.In our impairment testing, the Company made assumptions towards the income and expenses expected in the future including, but not limited to, determining the actual expenses incurred in the current year that were attributable to the new business focus in order to develop an annual cost benchmark, trends in the marketplace, feedback from current and past marketing activities, and assessments upon the useful life of the technology rights. 14 The Company's primary focus over the next three to five years will be centered around the marketing and implementation of their technology in order to take advantage of the current trends in the marketplace for users of their technology.In particular, the Company expects that expenses will increase significantly from year to year over the next five years, at which time in year six and beyond the year to year change will be a minimal increase.In addition, the Company expects minimal revenue over the next two years, while in year three to six the Company expects to realize significant year to year increases in revenue, at which time in year seven and beyond the year to year change will be a minimal increase. As part of the impairment test, the Company reviewed its' initial useful life analysis, in reference to their technology, and updated this analysis with factors that existed at the time of the impairment testing and determined that nothing had occurred in the marketplace that would change their initial determination of the useful life of their technology.The analysis included researching known technological advances in the marketplace and determining if those advances which are similar to the Company's products would limit the useful life of the asset.The Company believes that the technological advances in the marketplace are geared to developing different playback devices and the implementation of technology that is similar to the Company's technology.Thus, the Company concluded that their technology rights continue to have an indefinite useful life.However, it is understood that technological advancements could happen in the future that would limit the useful life of their technology.If a technology was created in the future that would limit the useful life of the technology, the Company would be required to update their impairment testing to include a useful life determination of the technology and may be required to record impairment charges at some time in the future. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). Subsequent Events On January 25, 2012, the Company signed a purchase agreement with GEM Global Yield Fund Limited (“GEM”), a company incorporated under the laws of the Cayman Islands, together with a registration rights agreement, whereby GEM has agreed to purchase up to $50 million (the “Aggregate Limit”) of our common stock over a 24-month period (the “Investment Period”) (the “Purchase Agreement” and “Registration Rights Agreement”, respectively).Under the Registration Rights Agreement, the Company agreed to file an S-3 Registration Statement with the Securities and Exchange Commission (“SEC”) covering the shares that may be issued to GEM under the Purchase Agreement only after meeting the S-3 eligibility requirements (“S-3 Eligible”). The purchase price of the shares related to the future funding will be based on a 10% discount to the prevailing market prices of the Company’s shares at the time of sales, and the Company will control the timing and amount of any sales of shares to GEM. In consideration for entering into the $50 million Purchase Agreement, GEM will receive a structuring fee from the Company equal to two percent (2%) of half the Aggregate Limit, payable from not more than 15% of any gross proceeds from any Draw Down Amount and not later than 24 months from the date on which the Company becomes S-3 eligible (the “Structuring Fee”). If the Company does notbecome S-3 Eligible, the Company will have no obligation to pay any Structuring Fee to Purchaser at any time. If at any time during the Investment Period, the Company becomes S-3 Eligible and maintains such eligibility for a period of at least 90 days, the Structuring Fee must be paid by the Company. In connection with the Purchase Agreement, GEM and 590 Partners Capital, LLC, an affiliate of GEM, will each receive common stock purchase warrants, (the “Warrants”), to purchase for a period of five years up to 12,000,000 shares of Common Stock at an exercise price per share equal to the greater of $1.00 or an amount equal to 130% of the average Daily Closing Price based on the 15 trading days preceding March 31, 2012. The Company shall have no obligation to register any of the shares underlying the Warrants until GEM has been directly or indirectly been responsible for a bona fide fair market offer for a licensing or funding opportunity that results in at least $3,000,000 of funding for the Company within six months from the period beginning on January 25, 2012 and ending 180 days later. If the Company does not become S-3 Eligible for a 90-day period within six months from the period beginning on January 25, 2012 and ending 180 days later, and if GEM does not, within six months from the date of January 25, 2012, deliver to the Company a bona fide fair market offer for a licensing or funding opportunity that results in the Company receiving at least $3,000,000 of funding, then 21,600,000 of the Shares issuable upon exercise of the Warrants shall expire immediately and in their entirety 181 days after January 25, 2012 and the remaining 2,400,000 of the Shares issuable upon exercise of the Warrants shall remain intact without a cashless exercise option and without the Company having any obligation to register the shares underlying the Warrants other than in accordance with piggyback registration rights in the event that the Company otherwise files a registration statement. The Purchase Agreement may be terminated at any time by written mutual consent. The Company shall not enter into any agreement, the principal purpose of which is to secure an other financing during the Investment Period. The proceeds received by the Company under the common stock purchase agreement will be used for general working capital purposes. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are subject to certain market risks, including changes in interest rates and currency exchange rates. We have not undertaken any specific actions to limit those exposures. 15 MAX SOUND CORPORATION (f/k/a SO ACT NETWORK, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-2 REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM PAGE F-3 BALANCE SHEETS AS OF DECEMBER 31, 2, 2010. PAGE F-4 STATEMENTS OF OPERATIONS FOR THE TWELVE MONTHS ENDED DECMEBER 31, 2, 2005 (INCEPTION) TO DECEMBER 31, 2011. PAGE F-5 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY/DEFICIENCY FOR THE PERIOD FROM DECEMBER 9, 2005 (INCEPTION) TO DECEMBER 31, 2011. PAGE F-6 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2, 2005 (INCEPTION) TO DECEMBER 31, 2011. PAGES F-7 - F-38 NOTES TO FINANCIAL STATEMENTS. F-1 ALAN R. SWIFT, CPA, P.A. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Max Sound Corporation (A Development Stage Company) We have audited the accompanying balance sheets of Max Sound Corporation (A Developmental Stage Company) as of December 31, 2011 and 2010, and the related statements of operations, changes in stockholders’ equity, and cash flows for each of the years in the two-year period ended December 31, 2011, and for the period from December 9, 2005 (inception) to December 31, 2011. Max Sound Corporation’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Max Sound Corporation (A Developmental Stage Company) as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2011, and for the period December 9, 2005 (inception) through to December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company is in the development stage and has suffered recurring losses, and has an accumulated deficit of $14,359,984 for the period from December 9, 2005 (Inception) to December 31, 2011, and has a negative cash flow from operations of $1,641,223 from inception. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Alan R. Swift, CPA, P.A. Alan R. Swift, CPA, P.A. Certified Public Accountants and Consultants Palm Beach Gardens, Florida March 22, 2012 , SUITE 118, PALM BEACH GARDENS, FL 33410 PHONE(561) 656-0818 FAX (561) 658-0245 www.aswiftcpa.com F-2 Max Sound Corporation (A Development Stage Company) Balance Sheets ASSETS December 31, 2011 December 31, 2010 Current Assets Cash $ $ Prepaid expenses TotalCurrent Assets Property and equipment, net Other Assets Security deposit Intangible assets TotalOther Assets TotalAssets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Derivative liability - Convertible note payable - net of debt discount - Loan payable - related party - Total Current Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock,$0.0001 par value; 10,000,000 shares authorized, No shares issued and outstanding - - Common stock,$0.0001 par value; 400,000,000 shares authorized, 255,184,661 and 221,055,221 shares issued and outstanding, respectively Deferred compensation - ) Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements F-3 Max Sound Corporation (A Development Stage Company) Statements of Operations For the Years Ended, For the Period From December 31, 2011 December 31, 2010 December 9, 2005 (Inception) to December 31, 2011 Revenue $ $ $ Operating Expenses General and administrative Endorsement fees Consulting Professional fees Website development - Compensation Total Operating Expenses Loss from Operations ) ) ) Other Income / (Expense) Interest income - Gain on extinguishment of debt - - Interest expense ) ) ) Amortization of Debt Discount ) ) ) Change in fair value of embedded derivative liability Total Other Income / (Expense) ) ) Provision for IncomeTaxes - - - Net Loss $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) Weighted average number of shares outstanding during the year Basic and Diluted See accompanying notes to financial statements F-4 Max Sound Corporation (A Development Stage Company) Statement of Changes in Stockholders' Equity For the Period from December 9, 2005 (Inception) to December 31, 2011 Preferred stock Common stock Additional Total paid-in Accumulated Subscription Deferred Stockholder's Shares Amount Shares Amount capital Deficit Receivable Compensation Equity Balance, December 9, 2005 (Inception) - $
